Citation Nr: 0738334	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-14 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right wrist.  

3.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right ankle.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to March 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks ratings in excess of 10 percent for her 
traumatic arthritis of the right wrist and right ankle.  
These disabilities are rated pursuant to Diagnostic Codes 
(DCs) 5215-5010 and DCs 5271-5010, respectively.  Review of 
the record reflects that the last comprehensive examination 
of these joints was accomplished by VA in August 2004.  She 
has submitted numerous statements since that evaluation 
attesting to increased severity of the symptoms associated 
with these conditions.  She argues that the findings on the 
examination in 2004 do not properly describe her present 
disabilities.  

Review of the record also reflects that the veteran has been 
diagnosed with fibromyalgia.  She does not contend that this 
condition originated during military service but is a "by 
product" of the joint pains in her wrist and ankle.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

It is the Board's conclusion that additional examination is 
advisable prior to appellate review.  

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's outstanding claims 
may impact this claim.  Indeed, if service connection is 
granted or the evaluations of the veteran's service-connected 
disabilities are increased, and a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that, as the veteran's 
outstanding issues are inextricably intertwined with the TDIU 
issue, they should be considered together, and thus a 
decision by the Board on the veteran's TDIU claim would now 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her right wrist, ankle, or fibromyalgia, 
on appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the RO/AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Then, the veteran should be afforded 
the appropriate VA examination to 
determine the nature and etiology of the 
claimed fibromyalgia and to assess the 
impairment of the traumatic arthritis of 
the right wrist and right ankle.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

After reviewing the claims file, to 
include the service medical records, and 
examining the veteran, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any fibromyalgia is related to the 
service-connected traumatic arthritis or 
the right wrist or traumatic arthritis of 
the right ankle.  A detailed rationale 
for all opinions expressed should be 
furnished.  

As to the traumatic arthritis of the 
right wrist and right ankle, 

a.  The examiner should fully describe 
the degree of limitation of motion of the 
joint or joints affected by the 
degenerative changes.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  Complete range of motion 
studies should be performed to accurately 
ascertain the amount of limitation of 
motion present in the right wrist and 
right ankle.  

b.  In addition, the inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated, per 38 C.F.R. § 4.40.

c.  It should be indicated whether there 
is more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
per 38 C.F.R. § 4.45.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must e 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine if the benefits sought can 
be granted.  Unless the benefits sought 
are granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an 
opportunity to respond  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


